 

Exhibit 10.3

 

[tex13-3logo.jpg]

 

A Division of Realty Capital Securities, LLC, Member FINRA

405 Park Avenue, 12th Floor, New York, NY 10022

T: (212) 415-6500

 

PERSONAL AND CONFIDENTIAL

 

October 1, 2014

 

AR Capital Acquisition Corporation

405 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

We are pleased to confirm the arrangements under which RCS Capital, the
investment banking and capital markets division of Realty Capital Securities,
LLC (“RCS” or “we”, “us” or “our”), is engaged by AR Capital Acquisition Corp.
(together with its subsidiaries, the “Company”) as a financial advisor to the
Company in connection with the Company’s identification, negotiation and
consummation of a merger, acquisition, asset purchase, or other business
combination involving the Company (the “Transaction”). Each of RCS and the
Company acknowledge and agree, that the Company may engage other advisors in
connection with a Transaction and that such other advisors will be entitled to
be paid fees by the Company in connection with such engagement.

 

1.Strategic Services

 

In connection with the Company’s identification, negotiation and consummation of
a Transaction, RCS will provide the Company with the following services:

 

·performing customary financial analyses of potential Transaction targets;



·assisting in coordinating the business due diligence process with potential
targets (it being expressly understood and agreed that the Company shall be
solely responsible for setting the scope of, conducting and the results of its
own due diligence in connection with any Transaction, and we shall have no
responsibility therefor);



·assisting the Company in its review and consideration of the financial aspects
of the financial aspects of proposals by the Company, as applicable;



·assisting the Company in its negotiation of the financial aspects of the
Transaction;



·other financial advisory services (as we may mutually agree) rendered in
advance of the time the Board of Directors of the Company makes its ultimate
decision to execute definitive documentation related to any Transaction; and



·if the Company executes a definitive agreement with respect to an Transaction,
post-signing and pre-closing financial advisory services, as we may mutually
agree.

 

For the avoidance of doubt, the Company understands that RCS is not required to
provide a fairness opinion with regard to a Transaction.

 

 

 

 

2.Compensation

 

Subject to Section 4, the Company shall pay to RCS a transaction fee (the
“Transaction Fee”), which will be paid in cash promptly upon consummation of the
Transaction, equal to 1.1% of the total gross proceeds (exclusive of any
applicable finders’ fees which might become payable) raised in the registered
initial public offering of securities of the Company (the “IPO”) (inclusive of
any “green shoe” or over-allotment option actually exercised by the underwriters
in the IPO). If a Transaction is not consummated for any reason, no Transaction
Fee shall be due or payable to RCS hereunder.

 

3.Expenses

 

The Company agrees to reimburse RCS monthly or within five days of receipt of an
invoice, and upon consummation of the Transaction or upon termination of our
services pursuant to this letter agreement (this “Agreement”), for our
reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of our attorneys, plus any sales, use or similar taxes (including
additions to such taxes, if any) arising in connection with any matter referred
to in this Agreement, regardless of whether a Transaction is consummated. The
Company instructs RCS to send any invoice related to expenses to Nicholas
Radesca, Chief Financial Officer at the address above. Furthermore, none of the
limitations on reimbursable expenses described in this Section 3 shall in affect
in any way the Company’s obligations under Section 5 hereunder.

 

For purposes of this Agreement, the term “out-of-pocket expenses” also shall
include expenses relating to document production, graphics, word processing,
communications and other similar expenses that may not be directly payable to
third party vendors.

 

For the avoidance of doubt, this Section 3 shall not apply to Annex A to this
Agreement. Upon closing of the Transaction, any unreimbursed expenses due and
payable upon such closing shall be reimbursed by the Company to RCS in
connection with the payment of the Transaction Fee and no further expenses shall
be reimbursed pursuant to this Agreement.

 

4.Term and Termination

 

Our services hereunder may be terminated by the Company or RCS at any time with
or without cause (as defined below) effective upon receipt of written notice to
that effect without liability or continuing obligation of the Company or RCS,
except that RCS shall be entitled to only one of the following: (a) the fee
payable pursuant to Section 2 to the extent then due and payable (if not then
paid) as well as any expenses incurred by RCS prior to such termination (only in
accordance with Section 3 hereof) as a result of services rendered prior to the
date of such termination, all of which shall become immediately payable in full;
or (b) pursuant to this Section 4, payment of the Transaction Fee during the
Tail Period or the Break-Up Fee described herein, as applicable. Additionally,
upon termination of this Agreement, Section 5, Section 6 (other than the first
paragraph thereof) and Annex A to this Agreement shall remain operative and in
full force and effect.

 

In addition, unless RCS’ services have been terminated by the Company for cause,
RCS will be entitled to the Transaction Fee set forth above if the Transaction
is consummated at any time prior to the expiration of the Tail Period (as
defined below) or an agreement is entered into at any time prior to the
expiration of the Tail Period which agreement eventually results in a
consummated Transaction.

 

 

 

 

For purposes of this Agreement, “cause” shall mean the gross negligence or
willful misconduct by RCS in performing its obligations under this Agreement (it
being expressly understood and agreed that if the Company and RCS dispute the
existence of cause, then a final judicial determination by a court of competent
jurisdiction as to the existence or absence of cause shall prevail, and pending
such determination no Offering Fee shall be due or paid, notwithstanding
anything herein that may be to the contrary); provided, however, that the
Company shall not be entitled to claim that it terminated RCS’s engagement
hereunder for cause unless the Company shall have first given RCS reasonable
prior written notice of the Company’s intent to terminate RCS’s engagement (such
notice to specify in reasonable detail the facts alleged to give rise to the
Company’s right to terminate for cause) and shall have provided RCS with a
reasonable opportunity to cure and RCS shall have so failed to cure.

 

For purposes of this Agreement, “Tail Period” means the period ending on the
earlier of (A) the date RCS resigns its engagement hereunder or is terminated
for cause (as defined above) and (B) 24 months from the date of any other
termination of this Agreement by the Company.

 

5.Indemnity; Trust Waiver; Other Relationships

 

(a)In connection with engagements such as this, it is our firm policy to receive
indemnification. The Company agrees to the provisions with respect to our
indemnity and other matters set forth in Annex A to this Agreement, which is
incorporated by reference into this Agreement. Notwithstanding the foregoing and
Annex A, RCS agrees (i) that it does not have any right, title, interest or
claim of any kind in or to any monies in the Company’s trust account (“Trust
Account”) established in connection with the IPO (each, a “Claim”); (ii) to
waive any Claim it may have in the future as a result of, or arising out of, any
services provided to the Company; and (iii) to not seek recourse against the
Trust Account for any reason whatsoever.

 

(b)Please be advised that one or more of AR Capital, LLC, RCS Capital
Corporation and their respective subsidiaries and affiliates (collectively, the
“ARC/RCS Group”) are engaged in investment banking and securities and brokerage
activities and principal investing activities, as well as providing investment,
banking, asset and investment management, financing and financial advisory
services and other commercial services and products to a wide range of clients,
from which conflicting interests or duties, or a perception thereof, may arise
(collectively, “Services”). The Company expressly acknowledges and agrees that,
in the ordinary course of business, RCS and other parts of the ARC/RCS Group at
any time (i) may invest on a principal basis or on behalf of customers or manage
funds that invest, make or hold long or short positions, finance positions or
trade or otherwise effect transactions, for their own accounts or the accounts
of customers, in equity, debt or other securities or financial instruments
(including derivatives, bank loans or other obligations) of any potential
purchaser, the Company or any other company that may be involved in any proposed
transaction, and (ii) may be providing or arranging financing and other
financial services to one or more potential purchasers or other companies that
may be involved in a competing transaction, in the case of clauses (i) and (ii)
whose interests may conflict with those of the Company.

 

 

 

 

(c)Although information may be acquired in the course of (i) providing Services
to parties other than the Company, (ii) engaging in any transaction (on its own
account or otherwise), or (iii) otherwise carrying out its business, neither RCS
nor any other part of the ARC/RCS Group shall have any obligation to disclose
such information, or the fact that it or any other part of the ARC/RCS Group is
in possession of such information, to the Company or to use such information for
the benefit of the Company. In addition, parts of the ARC/RCS Group may have (A)
fiduciary or other relationships whereby such parts may exercise voting power
over securities of various persons, which securities may from time to time
include securities of the Company, any company that may be involved in a
potential Transaction or others with interests with respect to an Transaction,
and (B) commercial relationships (including acting as a vendor or customer) with
the Company or any other company that may be involved in any proposed
Transaction. The Company acknowledges that any such parts of the ARC/RCS Group
may exercise such powers and otherwise perform its functions in connection with
such fiduciary, commercial or other relationships without regard to RCS’s
relationship to the Company hereunder. In addition, the Company acknowledges
that neither this engagement nor the receipt by RCS of confidential information
nor any other matter shall restrict or prevent the ARC/RCS Group from
undertaking any business activity, acting on behalf of its own account, or
acting on behalf of, or providing any Services to, other customers and the
ARC/RCS Group may undertake any business activity or provide any Services
without further notification to the Company.

 

(d)The Company acknowledges that (i) as part of its engagement hereunder RCS may
retain the services of outside counsel whose fees and expenses would be
reimbursed by the Company in accordance with the terms of this Agreement, and
(ii) RCS and/or its affiliates may receive a benefit (including a discount,
credit or other accommodation) from such outside counsel based on the fees such
outside counsel may receive on account of their relationship with RCS and/or its
affiliates, including fees and expenses paid in connection with this engagement.

 

6.General Provisions

 

In order to coordinate most effectively our efforts together to effect a
Transaction satisfactory to the Company during the term of our engagement, the
Company will keep RCS promptly informed of any material developments relating to
a Transaction.

 

The Company acknowledges and agrees that RCS has been retained hereunder only as
an advisor to the Company, and not as an advisor to any other person, and that
any written or oral analyses or advice provided by RCS in connection with our
engagement are exclusively for the information of the Board of Directors and
senior management of the Company (in each case solely in their capacities as
directors and officers of the Company) in connection with their consideration of
the Transaction. Such analyses, such advice and the terms of this Agreement may
not be disclosed to any third party or circulated or referred to publicly or
used or relied on by any other party or for any other purpose without our prior
written consent, except as such disclosure may be required pursuant to a
subpoena or order issued by a court of competent jurisdiction or by a judicial,
administrative, regulatory or legislative body; provided, however, that the
Company shall have, except as prohibited by law, (a) promptly notified RCS of
the receipt of any such subpoena or order, (b) consulted with RCS as to the
advisability of taking steps to resist or narrow the scope of the disclosure
contemplated thereby and (c) cooperated with RCS, at RCS’ expense, in any
commercially reasonable efforts it may make to obtain an order or other reliable
assurance that confidential treatment will be accorded to such analyses, advice
and the terms of this Agreement.

 

 

 

 

The Company recognizes that, in providing our services pursuant to this
Agreement, we will use, rely upon and assume the accuracy and completeness of
all of the financial, legal, regulatory, accounting, tax and other information
provided to, discussed with or reviewed by us for such purposes (including
publicly available information), and we do not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. RCS will have no obligation to conduct any independent evaluation or
appraisal of the assets or liabilities (including any contingent, derivative or
off-balance sheet assets and liabilities) of the Company or any other party or
any of their respective affiliates or to advise or opine on any related solvency
or viability issues. The Company confirms all information relating to the
Company, a Transaction or, to the knowledge of the Company, a potential target
furnished by or on behalf of the Company will be accurate and complete in all
material respects and not misleading. With respect to any financial forecasts
and projections (including cost savings and synergies) made available to RCS by
the Company or a potential target, RCS shall be entitled to assume that such
forecasts and projections have been reasonably prepared on bases reflecting the
best currently available estimates and good faith judgments of the management of
the Company or such potential target, as the case may be, as to the matters
covered thereby. The Company will notify RCS promptly if it learns of any
material change in any information previously made available to RCS by or on
behalf of the Company or, to the Company’s knowledge, any potential target. It
is understood and agreed that RCS will act under this Agreement as an
independent contractor with duties solely to the Company and nothing in this
Agreement or the nature of our services in connection with this engagement or
otherwise shall be deemed to create a fiduciary duty or fiduciary or agency
relationship between us and the Company or its stockholders, employees or
creditors, and RCS is not assuming any duties or obligations other than those
expressly set forth in this Agreement. Accordingly, the Company agrees that it
shall not make, and hereby waives, any claim based on an assertion of such a
fiduciary duty or fiduciary or agency relationship. Except as set forth in Annex
A to this Agreement, nothing in this Agreement is intended to confer upon any
other person (including equity holders, employees or creditors of the Company)
any rights or remedies hereunder or by reason hereof. The rights and obligations
the Company may have under any other agreement with RCS or its affiliates are
separate from the Company’s rights and obligations under this Agreement and will
not be affected in any way by this Agreement. RCS may, to the extent it deems
appropriate, retain the services of any of its affiliates or entities under
common ownership (including RCS Capital Corporation, AR Capital, LLC and their
respective subsidiaries) to assist RCS in providing its services hereunder and
share with any such affiliates any information made available in connection with
the engagement hereunder.

 

 

 

 

Following public announcement of the Transaction, RCS may, at its option and
expense, place customary tombstone announcements and advertisements or otherwise
publicize the Transaction and RCS’s role in it (which may include the
reproduction of the Company’s logo) in financial and other newspapers and
journals and marketing materials describing its services hereunder. In addition,
following public announcement of the Transaction, the Company acknowledges that
RCS may disclose its engagement hereunder in any research report relating to the
Company or its industry to the extent necessary to comply with applicable laws,
rules and regulations and its internal policies. If requested by RCS, the
Company will include a mutually acceptable reference to RCS as financial advisor
to the Company in any press release or other similar public announcement made by
the Company with respect to the Transaction.

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), RCS is required to obtain, verify
and record information that identifies its clients, including the Company, which
information may include the name and address of its clients, as well as other
information that will allow RCS to properly identify its clients.

 

The Company understands that RCS does not provide (nor is the Company relying on
them for) accounting, tax, legal or regulatory advice and that RCS’s role in any
due diligence will be limited to performing such review as it shall deem
necessary to support its own advice and analysis and shall not be on behalf of
the Company. Notwithstanding anything herein to the contrary, the Company is
authorized to disclose to any person the U.S. federal and state income tax
treatment and tax structure of the Transaction and all materials of any kind
(including tax opinions and other tax analyses) provided to the Company relating
to that treatment and structure, without RCS imposing any limitation of any
kind. However, any information relating to the tax treatment and tax structure
shall remain confidential (and the foregoing sentence shall not apply) to the
extent necessary to enable any person to comply with securities laws. For this
purpose, “tax structure” is limited to any facts that may be relevant to that
treatment.

 

As used in the Agreement, (i) the words “include”, “includes” and “including”
are deemed to be followed by the phrase “without limitation”, and (ii) “person”
means any natural person, corporation, firm, partnership, joint venture, limited
liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

This Agreement (including Annex A to this Agreement) embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof, has been
duly authorized and executed by each of the parties hereto and constitutes the
legal, binding obligation of each such party. If any provision of this Agreement
is determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect or any other provision of
this Agreement, which will remain in full force and effect. This Agreement may
be executed (including by facsimile and PDF transmission) in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.

 

This Agreement (including Annex A to this Agreement) shall inure to the benefit
of and be binding upon the Company and RCS and their respective permitted
successors and permitted assigns. This Agreement may not be assigned (whether by
contract, operation of law or otherwise) without the prior written consent of
the parties hereto.

 

 

 

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York. The Company hereby submits to the
jurisdiction of any New York state or federal court sitting in the Borough of
Manhattan of the City of New York in any proceeding arising out of or relating
to this Agreement, agrees not to commence any suit, action or proceeding
relating thereto except in such courts, and waives, to the fullest extent
permitted by law, the right to move to dismiss or transfer any action brought in
such court on the basis of any objection to personal jurisdiction, venue or
inconvenient jurisdiction. Any rights to trial by jury with respect to any suit,
action, proceeding or claim (whether based upon contract, tort or otherwise),
directly or indirectly, arising out of or relating to this Agreement or RCS’s
engagement hereunder are expressly and irrevocably waived by RCS and the Company
(on its own behalf and, to the extent permitted by applicable law, on behalf of
its security holders).

 

Please confirm that the foregoing is in accordance with the Company’s
understanding by signing and returning to us the enclosed copy of this
Agreement, which shall become a binding letter agreement upon our receipt. We
are delighted to accept this engagement and look forward to working with the
Company on this assignment.

 

[Remainder of page left blank intentionally]

 

 

 

 

Very truly yours,

 

RCS CAPITAL, the investment banking and capital markets

division of REALTY CAPITAL SECURITIES, LLC

 

By: RCS Capital Corporation, its managing member

 

By: /s/ Brian D. Jones     Name: Brian D. Jones     Title: Chief Financial
Officer  

 

Acknowledged and Agreed to

as of the date first above written:

 

AR Capital Acquisition Corp.

 

By:

/s/ Nicholas Radesca

    Name: Nicholas Radesca     Title: Chief Financial Officer  

 

 

 

 

Annex A

 

The Company agrees to indemnify RCS, any of its affiliates and entities under
common ownership (including Realty Capital Securities, LLC, AR Capital, LLC and
their respective subsidiaries), its and their respective directors, officers,
employees and agents and each other person controlling RCS or any of its
affiliates (each, an “Indemnified Party”), and hold each of them harmless, from
and against any and all losses, claims, damages and liabilities (collectively,
“Liabilities”) to which any of the Indemnified Parties may become subject
relating to, arising in any manner out of or in connection with the rendering of
services pursuant to the Agreement to which this Annex A is attached (including
any related activities and services rendered prior to the date hereof), the
Transaction or an Indemnified Party’s role in connection therewith, except and
solely to the extent it is finally judicially determined that such Liabilities
resulted from the gross negligence or willful misconduct of such Indemnified
Party.

 

The Company also agrees to reimburse each Indemnified Party for any legal and
other expenses reasonably incurred in connection with investigating, preparing
for, defending, responding to third party subpoenas, preparing to serve or
serving as a witness with respect to, providing evidence in, or otherwise
relating to any pending or threatened action, claim, suit, proceeding or
investigation (each and collectively, an “Action”), whether or not such Action
is initiated or brought by or on behalf of the Company, relating to, arising in
any manner out of or in connection with the rendering of services pursuant to
the Agreement to which this Annex A is attached (including any related
activities and services prior to the date hereof), the Transaction or an
Indemnified Party’s role in connection therewith (whether or not any Indemnified
Party is a party to such Action) or in enforcing the Agreement to which this
Annex A is attached (including this Annex A), in each case as such expenses are
incurred.

 

The Company further agrees that no Indemnified Party shall have any Liability
(whether direct or indirect, in contract or tort or otherwise) to the Company or
any person asserting claims on behalf of or in right of the Company relating to,
arising in any manner out of or in connection with the rendering of services
pursuant to the Agreement to which this Annex A is attached (including any
related activities and services rendered prior to the date hereof), the
Transaction or an Indemnified Party’s role in connection therewith, except and
solely to the extent it is finally judicially determined that such Liability
resulted from the gross negligence or willful misconduct of such Indemnified
Party.

 

If the foregoing indemnification or reimbursement is judicially determined to be
unavailable for any reason (other than due to the gross negligence or willful
misconduct of an Indemnified Party to the extent finally judicially determined),
then the Company and RCS shall contribute to the Liabilities for which such
indemnification or reimbursement is held unavailable (a) in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and RCS, on the other hand, in connection with the transactions to which such
indemnification or reimbursement relates or (b) if (but only if) the allocation
provided by clause (a) above is judicially determined not to be permitted, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in such clause (a), but also the relative fault of the Company, on
the one hand, and RCS, on the other hand, as well as any other relevant
equitable considerations; provided that, in no event shall the amount to be
contributed by RCS pursuant to this paragraph exceed the fees actually received
by RCS as a financial advisor under the Agreement to which this Annex A is
attached. For the purposes of this Annex A, the relative benefits to the Company
and RCS of the Transaction shall be deemed to be in the same proportion as (i)
the total value paid or contemplated to be paid or received or contemplated to
be received by the Company or its security holders, as the case may be, in
connection with such Transaction, whether or not any such Transaction is
consummated, bears to (ii) the fees paid to RCS as financial advisor under the
Agreement to which this Annex A is attached for such Strategic Alternative.

 

 

 

 

The Company agrees that, without RCS’s prior written consent, it will not agree
to any settlement of, compromise or consent to the entry of any judgment in or
other termination of (each and collectively, a “Settlement”) any Action in
respect of which indemnification could be sought hereunder (whether or not RCS
or any other Indemnified Party is an actual or potential party to such Action),
unless (A) such Settlement includes an unconditional and irrevocable release
from the party bringing such Action of all Indemnified Parties, (B) such
Settlement involves only the payment of money and does not provide for
injunctive or other nonmonetary relief affecting any Indemnified Party, and
(C) does not contain any adverse statement with respect to any Indemnified
Party, and (D) the parties agree that the terms of such Settlement shall remain
confidential. Prior to entering into any agreement or arrangement with respect
to any proposed transaction involving the sale of all or substantially all of
the Company that does not directly or indirectly provide for the assumption of
the obligations of the Company set forth in this Annex A, the Company will
notify RCS (if not previously so notified) and, if requested by RCS, shall
arrange in connection therewith a reasonable alternative means of providing for
the obligations of the Company set forth in this Annex A, which could include
the assumption of such obligations by another party, insurance, surety bonds or
the creation of an escrow in each case in an amount and upon terms and
conditions reasonably satisfactory to RCS. The rights of the Indemnified Parties
referred to in this Annex A shall be in addition to any rights that any
Indemnified Party may have at common law or otherwise and shall survive any
termination or completion of the engagement provided by the Agreement to which
this Annex A is attached.

 

 

